Title: To James Madison from William C. C. Claiborne, 5 December 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 5 December 1805, New Orleans. “Mr. Graham has this moment returned from Pensacola, and brought me Governor Folch’s reply to my communication of the 31. of October last.
          “The answer is not as explicit as I could have wished; but it is probable that the difficulties to which our commerce is at present subjected at Mobile may soon be removed. I will inclose you a copy of Governor Folch’s letter, and write you more particularly upon this subject by the next mail.”
        